Case: 18-30886      Document: 00515003083         Page: 1    Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-30886                            FILED
                                  Summary Calendar                      June 19, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
SHENTELL GUILLOT,

                                                 Plaintiff-Appellant

v.

EDGARDO CASTRO, Detective; WILLIAM MEETZ, Detective; STEVEN
ABADIE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-6117


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Shentell Guillot filed the instant pro se 42 U.S.C. § 1983 suit to seek
redress for actions connected to an undercover investigation into prostitution
and her June 2016 arrest. The district court granted the defendants’ Federal
Rule of Civil Procedure 12(c) motion, dismissed the suit, and denied Guillot
authorization to proceed in forma pauperis (IFP) on appeal. Now, Guillot



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30886    Document: 00515003083     Page: 2   Date Filed: 06/19/2019


                                 No. 18-30886

moves this court for leave to proceed IFP on appeal, thereby challenging the
district court’s certification that her appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      In this court, Guillot makes no legal argument, and she does not
acknowledge or address the district court’s reasons for dismissing her civil
rights claims. By failing to identify any error in the district court’s analysis,
she has abandoned any challenge she might have raised regarding the
decision, see Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987), and has failed to demonstrate that her “appeal involves legal
points arguable on their merits,” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted). Because Guillot has
not shown that her appeal involves a nonfrivolous issue, we deny her motion
to proceed IFP on appeal and dismiss her appeal as frivolous. See Baugh,
117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                       2